department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list may tep ral t2 xxxxxxxkxkxkxkxkxx xxxxxxkxxkxkxxx xxxxxxxkxxxxxx legend taxpayer a xxxxxxxxxxxxx financial_institution a xxxxxxxxxxxxkx financial_institution b xxxkxxxxxxxkxxx ira x xxxxxxxxxxxxkx account z xxxxxxxxxxxkx form a xxxxxxxxxxxxx financial advisor g xxxxxxxxxxxxx amount b xxxxxxkxxxxxxk date date date date xxxxxxxxxxkxxkx xxxxxxxxxxkxk xxxxxxxxxxxxkx xxxxxxxxxkkxx dear xxxxxxxxxxxkxx this letter is in response to your request dated date as supplemented by correspondence dated date date date date date and date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code xxkxxxkxxkxxxxkx page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date he received a partial_distribution totaling amount b from ira x maintained at financial_institution a taxpayer a asserts that his failure to accomplish a rollover of amount b within the 60-day period prescribed by sec_408 was due to an error made by financial advisor g of financial_institution b taxpayer a also represents that amount b has not been used for any other purpose taxpayer a asserts that he wanted to diversify his portfolio into a more conservative savings vehicle and that it was his intention to roll over amount b into another non-taxable account taxpayer a inexperienced in financial matters communicated his intention to financial advisor g a person he had relied upon for over years to handle all his financial matters financial advisor g suggested a conservative investment that would not have adverse tax consequences he prepared form a which taxpayer a signed on date believing that he was transferring amount b to a rollover ira taxpayer a relied on financial advisor g to roll over amount b into a rollover ira at financial_institution b instead on date financial advisor g incorrectly deposited amount b into account z a joint non-ira account maintained at financial_institution b taxpayer a represents further that he believed that account z was in an-ira account and was unaware of the incorrect deposit error until date documentation provided indicates that financial advisor g incorrectly deposited amount b into account z anon-ira account based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if xxxxkkkxxkxkk page e a i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error made by financial advisor g of financial_institution b which resulted in amount b being deposited into account z a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b xxxxkxkkxxkxxxx page from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxx id xx- xxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely dine ett soha donzell léttfejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
